 1

 2                                   UNITED STATES DISTRICT COURT
 3                                           DISTRICT OF NEVADA
 4                                                        ***
 5    MARY KREVOSH,                                               Case No. 2:18-cv-01434-JCM-CWH
 6                              Plaintiff,
                                                                  ORDER
 7           v.
 8    WESTMINSTER FINANCIAL SECURITIES,
      INC.,
 9
                                Defendant.
10

11

12           This matter is before the court on plaintiff Mary Krevosh’s letter (ECF No. 28) regarding

13   discovery, filed on October 1, 2018. The court construes this letter as a motion. 1 Defendant

14   Westminster Financial Securities, Inc. filed a response (ECF No. 29) on the same date. Having

15   reviewed and considered the parties’ arguments, and good cause appearing,

16           IT IS ORDERED that the parties must meet and confer and file a proposed discovery plan

17   and scheduling order or a stipulation to stay discovery within 21 days from the date of this order.

18

19           DATED: November 5, 2018

20

21

22                                                               C.W. HOFFMAN, JR.
                                                                 UNITED STATES MAGISTRATE JUDGE
23

24

25
             1
26             If plaintiff seeks relief from the court, she is advised to style her requests for relief as motions or
     stipulations under Local Rule IA 7-1(b). Filing a document as a motion or a stipulation triggers the court’s
27   electronic filing system to mark the document as an action item for the court. When a request is styled as
     a motion, it also triggers the opposing party’s response deadline and the movant’s reply deadline, thereby
28   giving all parties the opportunity to be heard before the court decides the motion.
